      Case 2:18-cr-00422-SMB Document 870 Filed 02/06/20 Page 1 of 5



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-18-00422-003-PHX-SMB
10                  Plaintiff,                           ORDER
11   v.
12   Scott Spear,
13                  Defendant.
14
15          Pending before the Court is Defendant Spear’s Motion for Bill of Particulars. (Doc.
16   781, “Mot.” or “Motion”.)      Fellow defendants James Larkin, (Doc. 790), and Michael

17   Lacey, (Doc. 791), join the motion. The Government responded, (Doc. 807, “Resp.”), but
18   Defendants filed no reply. The Court denies the Motion.

19          I.      LEGAL STANDARD

20          Rule 7(f) permits a defendant to move for a “bill of particulars before or within 14
21   days after arraignment or at a later time if the court permits.” Fed. R. Crim. P. 7(f).
22   Typically, “[a] motion for a bill of particulars is appropriate where a defendant requires

23   clarification in order to prepare a defense.” United States v. Long, 706 F.2d 1044, 1054

24   (9th Cir. 1983). The purposes of a bill of particulars are threefold: (1) to inform the

25   defendant of the nature of the charge against him with sufficient precision to enable him to

26   prepare for trial, (2) to avoid or minimize the danger of surprise at the time of trial, (3) and
27   to enable him to plead his acquittal or conviction in bar of another prosecution for the same
28   offense when the indictment itself is too vague, and indefinite for such purposes. United
         Case 2:18-cr-00422-SMB Document 870 Filed 02/06/20 Page 2 of 5



 1   States v. Giese, 597 F.2d 1170, 1180 (9th Cir. 1979) (quoting United States v. Birmley, 529
 2   F.2d 103, 108 (6th Cir. 1976)). “Full discovery will obviate the need for a bill of
 3   particulars.” Long, 706 F.2d at 1054. A defendant, however, “is not entitled to know all
 4   the evidence the government intends to produce, but only the theory of the government's
 5   case.” United States v. Ryland, 806 F.2d 941, 942 (9th Cir. 1986) (emphasis in original).
 6           II.   DISCUSSION
 7                 a. Denial as Untimely
 8           Defendant’s motion is untimely. He did not seek, nor did the Court grant, leave to
 9   file a motion for bill of eighteen months after his April 2018 arraignment on the charges
10   set out in the Superseding Indictment. Cf. Fed. R. Crim. P. 7(f) (establishing a defendant
11   must seek a court’s leave if seeking production of a bill of particulars more than fourteen
12   days post-arraignment). Thus, the Court properly denies Defendant’s untimely motion.
13   See United States v. Galecki, No. 2:15-cr-00285-APG-PAL, 2018 WL 2390062, *5 (D.
14   Nev. May 24, 2018).
15                 b. Defendant’s Requests
16           Even if timely, the Motion fails on the merits. Defendant seeks disclosure of four
17   categories of information: (1) the names of all alleged known, but unidentified, co-
18   conspirators in Counts 1 and 52 of the Superseding Indictment; (2) the precise nature of
19   the “specified unlawful activity” alleged in Counts 53-100 of the Superseding Indictment;
20   (3) the exact nexus between the Travel Act violations alleged in Counts 1–51 of the
21   Superseding Indictment and the property listed in forfeiture Allegation No. 1; and (4) the
22   exact nexus between the alleged money laundering violations in Counts 52–100 of the
23   Superseding Indictment and the property listed in Forfeiture Allegation No. 2. (Doc. 788.)
24           Responding to Defendant’s first request, the Government cites two cases for the
25   proposition that “(t)he Ninth Circuit has expressly held that a bill of particulars is not
26   warranted to obtain the names of any known co-conspirators.”1 (Resp. at 4 (citing United
27   1
      Although Defendant’s position is ultimately unpersuasive, the Ninth Circuit’s holding in
     DiCesare is more nuanced than the Government represents. Both Government’s cases rely
28   on Wilkins v. United States, 376 F.2d 552 (5th Cir. 1967). See DiCesare, 765 F.2d at 897-
     98 (citing Wilkins rejection of a bill of particulars seeking disclosure of the names of all

                                                -2-
      Case 2:18-cr-00422-SMB Document 870 Filed 02/06/20 Page 3 of 5



 1   States v. DiCesare, 765 F.2d 890, 897 (9th Cir. 1985) and United States v. Ellis, 121
 2   F.Supp.3d 927, 940 (N.D. Cal. 2015))). Both DiCesare and Ellis rejected requests to
 3   identify co-conspirators unknown to a defendant but known by the government. The
 4   Government maintains Defendant’s current knowledge is sufficient. (Resp. at 4.) That is,
 5   the Government contends that Defendant is aware of certain co-conspirators—his co-
 6   defendants and Mr. Ferrer—but stops short of confirming that no other co-conspirators
 7   known to the Government and unknown to Defendant exist. (See id.) This position is
 8   supported by the detailed nature of the 100-count Superseding Indictment and extensive
 9   discovery production in this case. Cf. DiCesare, 765 F.2d at 897 (refusing a request to
10   disclose names of unknown co-conspirators because “[a] bill of particulars is appropriate
11   when the indictment is insufficient to permit the preparation of an adequate defense”)
12   (citing Fed. R. Crim. P. 7(f) and United States v. Inryco, Inc., 642 F.2d 290, 295 (9th Cir.
13   1981), cert dismissed, 454 U.S. 1167, 102 S.Ct. 1045, 71 L.Ed.2d 324 (1982)). Defendant
14   points to United States v. Palfrey, 499 F. Supp. 2d 34 (D.D.C. 2007). But Palfrey’s
15   acknowledgment that disclosure of unknown co-conspirators is not uncommon to
16   conspiracy cases when the government does not claim prejudice is explicitly
17   jurisdictionally cabined.2 Palfrey, 499 F.Supp.2d at 52 (finding “disclosure of the names
18   of alleged co-conspirators is not uncommon . . . particularly in cases alleging nonviolent
19   offense, brought in this jurisdiction”) (emphasis added). Regardless, in both jurisdictions,
20   a bill of particulars is not warranted when an indictment, like the SI here, is sufficiently
21   detailed to allow a defendant to understand the charges and prepare a defense. See id. at
22   51; see also United States v. Mitchell, 744 F.2d 701, 705 (9th Cir. 1984) (“The purposes of
23   a bill of particulars are to minimize the danger of surprise at trial and to provide sufficient
24   information on the nature of the charges to allow preparation of a defense.”) (internal
25   co-conspirators); Ellis, 121 F.Supp.3d at 940 (citing DiCesare)). The Wilkins court took a
     holistic view in reviewing defendants’ conviction for reversible error. Wilkins, 376 F.2d
26   at 562-63. There, not only did the parties make no effort to prove the names of other
     conspirators at trial, prior to trial the government “stipulated that there were no other known
27   conspirators.” Id. Thus, the court found no reversible error because the indictment was
     sufficient to permit the preparation of an adequate defense.
28   2
       As in Palfrey, the Government here identifies no prejudice likely caused by Defendant’s
     requested disclosure.

                                                  -3-
         Case 2:18-cr-00422-SMB Document 870 Filed 02/06/20 Page 4 of 5



 1   citations omitted). Accordingly, Defendant’s first request is also properly denied on the
 2   merits.
 3             The Court echoes the Government’s confusion with Defendant’s second request.
 4   The Superseding Indictment describes the specific, detailed allegations of Travel Act
 5   violations and related money laundering counts ad nauseum. (See generally Doc. 232,
 6   “SI”.) Contrary to Defendant’s representation, a simple reading of the Superseding
 7   Indictment leaves no room for Defendant to “guess” at the unlawful activity underpinning
 8   the money laundering charges. Defendant’s reliance on United States v. Trumpower, 546
 9   F.Supp.2d 849 (E.D. Cal. 2008) is also misplaced. The Trumpower defendant only faced
10   two money laundering charges and no other related offenses. Trumpower, 546 F.Supp.2d
11   at 851-52. Where an indictment provides little information of the unlawful activity relating
12   to separate money laundering charges a bill of particulars may be appropriate. That is not
13   the case here and Defendant’s request is denied.
14             Defendant’s third and fourth request seek specific information concerning the nexus
15   between the criminal charges and the property listed in the forfeiture allegations. 3 The
16   Court agrees that a bill of particulars is appropriate when no other information is available
17   other than the forfeiture allegations. Again, that logic does not apply here. The Court is
18   satisfied by the Government’s inclusion of the 88-page verified forfeiture complaint filed
19   in United States District Court for the Central District of California, (Doc. 807-1), which
20   outlines the requested nexus. The Court finds the attachment provides Defendant sufficient
21   information to prepare for trial. Lacking a reply, the Court infers that Defendant agrees.
22
23             ///
24             ///
25             ///
26             ///
27
28   3
       Defendant again cites United States v. Palfrey, 499 F.Supp.2d 34 (D.D.C. 2007) for
     support.

                                                  -4-
      Case 2:18-cr-00422-SMB Document 870 Filed 02/06/20 Page 5 of 5



 1         III.    CONCLUSION
 2         Accordingly,
 3         IT IS ORDERED DENYING Defendant Spear’s Motion for Bill of Particulars
 4   (Doc. 781).
 5
 6         Dated this 6th day of February 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -5-
